Campbell, C. J.,
delivered the opinion of the court.
An appeal under § 2311 of the Code of 1880 from an order or decree made in vacation perfected at the time of the making of the order or decree by the giving of the required bond is to be considered as one perfected during the term of the court as contemplated by § 2344, and a summons to the opposite party to appear and answer the appeal in the supreme court is not necessary, but he must be held to be cognizant of the appeal and bound to appear without a summons. Where the appeal is not perfected at the time of the order or decree a summons is required, and if not executed ten days before the return day it will be good only for the term next after that to which it is returnable. Section 2345.
*631This appeal was granted by the Chancellor at the time of' making the decree and as part of it, but the bond •was not then given, and it being necessary to perfect the appeal a summons to the appellee was necessary, and one was issued but it was not served ten days before its return day, and the objection of the appellee to proceed with the case at this time must prevail, and the case stands for hearing at the next term.